United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Huntington, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 14-650
Issued: June 12, 2014

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2014 appellant, through counsel, timely appealed the October 9, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP) which denied her
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
August 22, 2013.
FACTUAL HISTORY
On August 27, 2013 appellant, then a 58-year-old registered nurse, filed a claim for a
traumatic injury (Form CA-1) that occurred on August 22, 2013. Shortly after arriving at work
1

5 U.S.C. §§ 8101-8193.

that morning, she went to the canteen where she purchased a fountain drink. Appellant thought
she had filled her cup with crystal lite raspberry ice, but on consumption she was immediately
overtaken by a terrible soapy taste in her mouth. She experienced a burning and bubbling
sensation in her throat and nose, followed by a runny nose. A canteen worker reportedly
identified the substance as “sanitizer” that had not been removed following cleaning of the
fountain dispenser. Appellant’s supervisor did not disagree with the facts as described.2 No
additional information or medical evidence accompanied appellant’s Form CA-1.3
On September 5, 2013 OWCP wrote to both appellant and the employing establishment
regarding the need for additional factual and medical evidence in support of her claim. The
employing establishment was instructed to submit additional information regarding the
August 22, 2013 alleged incident. OWCP advised appellant that there was no medical evidence
diagnosing an injury-related condition. The development letter also noted that the evidence was
insufficient to establish the alleged incident.4 OWCP afforded appellant 30 days to submit the
requested factual and medical information.
Appellant subsequently identified Dr. James M. Detherage, a Board-certified family
practitioner, as her treating physician with respect to the August 22, 2013 incident. In an
August 29, 2013 note, Dr. Detherage advised that appellant had an appointment with him on
August 26, 2013 and was able to return to work on September 3, 2013. He did not provide a
specific diagnosis or address causal relationship.
OWCP also received an August 23, 2013 employing establishment incident report. The
description of the August 22, 2013 incident was as follows: “Went to canteen and purchased
crystal lite drink. Took big drink and started to feel bubbling and throat hurting. Nurse taken to
ER for evaluation. Later sent to KDMC and was admitted.” The August 22, 2013 incident was
classified as “Environmental/Toxic Exposure.”
By decision dated October 9, 2013, OWCP denied appellant’s traumatic injury claim
finding that she failed to establish fact of injury.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,

2

The supervisor merely noted that appellant was not performing her duties at the time, but was instead in the
canteen to get a beverage.
3

The CA-1 indicated that, on August 22, 2013, appellant was seen on premises by Dr. Saka R. Disu, an
employing establishment physician.
4

OWCP specifically inquired about the amount of sanitizer appellant allegedly consumed, the immediate effects
of the injury and what she did shortly thereafter. It also advised her to submit any witness statements or other
documentation that would support her claim.

2

including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.6 The second component is whether the employment incident caused a
personal injury.7
Injuries arising on the premises may be approved if the employee was engaged in activity
reasonably incidental to the employment such as: (1) personal acts for the employee’s comfort,
convenience and relaxation; (2) eating meals and snacks on the premises; and (3) taking
authorized coffee breaks.8
ANALYSIS
OWCP found that appellant failed to establish that the August 22, 2013 employment
incident occurred as alleged. Appellant also failed to provide sufficient medical evidence in
relation to the alleged incident. The Board notes that she did not reply to OWCP’s September 5,
2013 request for specific details and documentation regarding what transpired on
August 22, 2013. Based on the current record, it is unclear what appellant ingested. Appellant
claimed that a canteen worker identified the substance as sanitizer; but there is no statement from
the canteen worker that might establish the substance that appellant ingested. The employing
establishment’s August 23, 2013 incident report provided little detail.
There is no
contemporaneous medical evidence to corroborate appellant’s claim to have ingested sanitizer.
The August 27, 2013 Form CA-1 and the employing establishment incident report indicated that
appellant received medical treatment on premises following the August 22, 2013 alleged
incident, but the emergency room treatment records from Dr. Disu are not included in the record.
Moreover, Dr. Detherage’s August 29, 2013 note did not include a diagnosis; any history of the
incident at work; or any other explanation regarding the type of care appellant received on
August 26, 2013.

5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question which generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
8

T.L., 59 ECAB 537, 540 (2008); Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty,
Chapter 2.804.4a(2) (August 1992).

3

Accordingly, appellant failed to establish either component of fact of injury. She may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision.9
CONCLUSION
Appellant has not established that she sustained an injury in the performance of duty on
August 22, 2013.
ORDER
IT IS HEREBY ORDERED THAT the October 9, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605, 10.607.

4

